Citation Nr: 1244435	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-48 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for gunshot wound right lower leg and knee, muscle group XI.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel
INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from November 1977 to July 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office. 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing has been associated with the claims folder.

This case was previously before the Board in April 2011.  At that time, the Board denied two of the Veteran's claims, reopened a previously denied claim for service connection for a lumbar spine disability, and remanded for further development both the Veteran's reopened claim as well as the claim before the Board.  In June 2012, service connection for the Veteran's lumbar spine disability was granted.  That issue is no longer before the Board.  The ordered development for the Veteran's increased rating claim has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's May 2011 VA examination shows that he is still employed.  A remand to consider whether a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

The Veteran's residuals of a gunshot wound to the right lower leg and knee result in no more than a moderate disability.  

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's residuals of a gunshot wound to the right lower leg and knee, muscle group XI, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.40, 4.45, 4.59, 4.73, Diagnostic Code (DC) 5311 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

In his March 2011 hearing, the Veteran waived any error in the content or timing of the notice provided to him; VA's duty to notify is considered satisfied.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In his March 2011 hearing, the Veteran stated that he does not receive Social Security disability benefits.  VA examinations were conducted in January 2009 and May 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all findings and rendered all opinions necessary to properly rate the Veteran's claim under the applicable Diagnostic Codes.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Entitlement to an Increased Rating

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's residuals of a gunshot wound are evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5311.  That Code pertains to Muscle Group XI.  Muscle Group XI includes the muscles involved in the propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  Disabilities resulting from muscle injuries are classified as slight (rated as noncompensably disabling), moderate (rated as 10 percent disabling), moderately severe (rated as 20 percent disabling), or severe (rated as 30 percent disabling).  In order to get the next higher evaluation, the evidence must show that the Veteran's disability is moderately severe.

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran underwent a VA examination in January 2009.  He complained of leg stiffness that did not significantly restrict his knee motion.  He denied any period of hospitalization, surgery, debridement, trauma, or neoplasm.  The Veteran described his in-service gunshot wound, stating that he was struck by a low velocity, small caliber missile.  He was put on bed rest for 3 weeks and returned to duty in 1-2 months.  

Upon examination, the examiner described the Veteran's gunshot wound as a through and through injury with no infection.  Though the Veteran complained of pain, there was no bone, nerve, vascular, or tendon injuries.  The Veteran had 5 out of 5 on his strength testing.  There was no muscle herniation, deep fascia, or muscle substance.  No joint motion was limited by muscle disease or injury.  The Veteran had residual discomfort (including intermittent pain and occasional stiffness), but no significant effects from his injury.  

In his March 2011 travel board hearing, the Veteran stated that he suffers from leg pain, tingling, and numbness, and he stated that each symptom had gotten worse.  He stated that he has a hard time walking around and getting up and down steps.  He also stated that he has a hard time getting up after kneeling.  

The Veteran underwent a second VA examination in May 2011.  The Veteran complained of increased pain, giving way, instability, stiffness, and weakness in his right knee.  He denied suffering from deformity, incoordination, decreased speed of joint motion locking, dislocation, effusion, inflammation, or flare-ups.  The Veteran stated that he is able to stand for 15-30 minutes and able to walk more than a quarter mile but less than a full mile.  He stated that he uses a cane occasionally.  

Upon examination, the examiner stated that the Veteran has poor propulsion, and that he ambulates with a limp.  The Veteran had crepitus and grinding in his right knee, as well as pain with active motion.  The examiner did not find that the Veteran had instability or a patellar or meniscus abnormality.  The Veteran had right knee flexion to 120 degrees (normal flexion is 140 degrees) with objective evidence of pain following repetitive motion.  His extension was normal at 0 degrees.  The Veteran had barely visible, superficial scars without tissue loss at the points of entry and exit.  X-rays of his right knee were normal.  

VA treatment records from 2007 to the present show that the Veteran had intermittent complaints of right lower extremity pain.  These complaints, however, were found to be associated with radiculopathy as a result of a back disability; the Veteran is now service-connected for both that back disability and for the resulting radiculopathy.  The evidence does not show during this time period that the Veteran made complaints regarding his right knee or leg that were specific to the residuals of his gunshot wound.  

Based on this evidence, an increased 20 percent rating is not warranted.  The Veteran contends that his disability has deteriorated, and the results of the May 2011 examination were indeed worse than those found in January 2009.  Even these findings, however, do not give rise to the level of disability described by the 20 percent rating.  The Veteran's entrance and exit scars are small, and there is no indication of moderate loss of deep fascia or moderate loss of muscle substance.  The Veteran also had strength of 5/5 recorded in his January 2009 examination, and his May 2011 examination noted that he had almost full range of motion in his right knee.  

Rating the Veteran under an alternate Diagnostic Code would also not result in his receiving an increased rating.  Under Diagnostic Code 5257, a 20 percent rating would require evidence of moderate recurrent sublaxation or lateral instability.  Though the Veteran complained of instability in his right knee, the examiner did not find that he suffered from any instability in his right knee.  Under Diagnostic Code 5260, a 20 percent rating would be assigned with evidence of flexion limited to 30 degrees or less.  The Veteran's flexion was measured at 120 degrees, far beyond this threshold.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations, which is not demonstrated by the evidence.  38 C.F.R. § 3.321 (2012).  

The applicable rating criteria here are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran's service-connected residuals of a gunshot wound result in pain, loss of range of motion, and stiffness, symptoms that are contemplated by the applicable rating criteria for muscle injuries.  There is no evidence of marked interference with employment or frequent hospitalizations.  The Veteran's symptoms are provided for in the applicable rating criteria; the first threshold of the Thun framework is not met, ending the Board's inquiry.  

The preponderance of the evidence is against the claim for an increased rating.  There is no doubt to be resolved, and an increased rating for the Veteran's residuals of a gunshot wound to the right lower leg and knee is not warranted.  


ORDER

Entitlement to a disability rating in excess of 10 percent gunshot wound right lower leg and knee, muscle group XI, is denied.  


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


